Appeal from an order of the Supreme Court, Orleans County (James P. Punch, A.J.), entered November 7, 2005 in a personal injury action. The order, insofar as appealed from, granted the motion of defendant Lyndonville Central School District for summary judgment dismissing the amended complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for *1331reasons stated in decision at Supreme Court. Present—Kehoe, J.E, Martoche, Smith and Pine, JJ.